DLD-169                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1687
                                      ___________

                           MARIO MARTINEZ-MORENO,
                                             Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent

                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A093-493-231)
                    Immigration Judge: Honorable Frederic G. Leeds
                      ____________________________________

            Submitted Pursuant to Third Circuit LAR 27.4 and I. O. P. 10.6
                                   April 15, 2010
            Before: FUENTES, JORDAN and HARDIMAN, Circuit Judges

                             (Opinion filed: April 21, 2010)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Mario Martinez-Moreno, a native and citizen of Mexico, entered the United States

unlawfully in 1994. Approximately two years later, in April 1996, he was convicted in

New Jersey Superior Court for possession with intent to distribute a controlled substance
on or near school property. See N.J.S.A. § 2C:35-7 (2005).

       In December 2007, Martinez-Moreno was served with a Notice to Appear charging

him with removability as an alien present in the United States without being admitted or

paroled. See INA § 212(a)(6)(A)(i) [8 U.S.C. § 1182(a)(6)(A)(i)]. Martinez-Moreno

conceded removability but sought cancellation of removal under INA § 240A(b) [8

U.S.C. § 1229b(b)]. Following a hearing, the Immigration Judge (IJ) denied his

application on the ground that his New Jersey controlled substances conviction rendered

him ineligible for relief. See 8 U.S.C. § 1229b(b)(1)(C). By order entered February 5,

2010, the BIA affirmed the IJ’s decision. Martinez-Moreno filed a timely petition for

review in this Court.1 The government now moves for summary action.

       Upon review, we agree with the government that the BIA correctly concluded that

Martinez-Moreno is ineligible for cancellation of removal due to his controlled substance

conviction. 8 U.S.C. § 1229b(b)(1)(C) renders an alien ineligible for cancellation of

removal if he has been convicted of an offense under § 1182(a)(2). Section 1182(a)(2), in

turn, states that an alien is inadmissible if he has been convicted of “a violation of . . . any

law or regulation of a State . . . relating to a controlled substance.” 8 U.S.C. §

1182(a)(2)(A)(i)(II). Because Martinez-Moreno’s conviction under N.J.S.A. § 2C:35-7

clearly meets this description,2 he is ineligible for cancellation of removal.


       1
           We have jurisdiction over this appeal pursuant to 8 U.S.C. § 1252(a)(1).
       2
       8 U.S.C. § 1182(a)(2)(A)(i)(II) refers to Section 802 of Title 21 for a definition of
“controlled substance.”

                                               2
      Because the appeal presents no substantial question, see Third Cir. LAR 27.4 and

I. O. P. 10.6, we grant the motion and will deny Martinez-Moreno’s petition for review.

The motion for a stay of removal is denied.




                                              3